DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 8-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 13-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559) further in view of MYER et al. (Pub. No. US 20010044297).
Regarding claims 8 and 14, Kerr a telephone instrument associated with a user[Fig. 3 and related description]; and a control platform configured to: receive a call from an external party (caller) directed to the user [fig. 3 and related description]; direct the external party to leave a voice message for the user [fig. 3 and related description]; store the received voice message in the one or more databases [fig. 3 and related description]; perform analysis on the received on the received voice message [fig. 3 step 118 and related description] and notifying the user via the telephone instrument as to the voice message [Para. 2 “The voice mail system, upon receiving a message for the user, will inform the network, which in turn informs a telephony device associated with the user to provide a message waiting indication, such as a blinking light or pulsed dial tone on the telephony device.”].
Kerr does not disclose that the system is in correctional facility for inmates to use.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987). In other words, Kerry’s invention would work the same way if it was implemented in the prison facility for inmates to use.
Kerry also doesn’t explicitly teach having a database to store restrictions associated with user (inmate); performing security analysis and in response to the received voice message satisfying the security analysis, and notifying the inmate via the telephone instrument as to the voice message.
Hodge teaches having a database to store restrictions associated with user (inmate) [fig. 4B, 6 and related description]; performing security analysis on the message [Para. 31, fig. 6 step 303, fig. 4B and related description. Para. 60 “The system then provides security checks (step 214) whereby the message is checked for such things as keywords, and content”] and in response to the received voice message satisfying the security analysis, notifying the inmate via the telephone instrument as to the voice message [Para. 31, fig. 6 steps 303, 305, 307 and related description].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry the ability to incorporate a database ,storing restrictions, in correctional facility as taught by Hodge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kerry in view of Hodge doesn’t explicitly teach the claim limitations. 
However, MYER transmitting a notification to the external party in response to the notifying of the inmate, the notification indicating that the inmate has been notified of the voice message [Para. 58, 61 “After playing the voice message, the switch 20 will notify the caller that the voice message has been delivered, if the caller is still on the line, at step 760”. It’s clear that playing the message could be considered notifying about the message].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry in view of Hodge the ability to notify the message sender that message receiver received message notification, in correctional facility as taught by MYER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 9 and 15, Kerry in view of Hodges teaches all claim limitation as stated above. Furthermore, Hodges teaches wherein the security analysis includes performing speech recognition on the received message [Para. 65 “the system enables users to send and receive voice messages. Further, the system converts the messages from voice to a variety of text formats and from a variety of text formats to voice as necessary”. It’s clear that voice recognition is used to recognize the voice content in order to convert it text format. Para. 67].
Regarding claim 13, Kerry in view of Hodge teaches all claim limitation stated above. Furthermore, Hodges teaches receive an inmate voice message from the inmate designated for the external party [fig. 3 and related description]; analyze the voice message for content [fig. 3 and related description]; initiate a call to the external party in response to the voice message passing the content analysis [fig. 3 and related description]; verifying an identity of the external party during the call [fig. 3 and related description]; and play back the inmate voice message for the external party in response to the verifying [fig. 3 and related description].
Regarding claim 17, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches receiving an inmate message from the inmate directed to the external party [Fig. 3 and related description]; analyzing the inmate message for content [Fig. 3 and related description]; and delivering the message to the external party [Fig. 3 and related description].
Regarding claim 18, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches initiating a call to the external party [Para. 71 “Once a message passes the security check, the system disconnects the inmate, dials the appropriate number and attempts to leave a message (step 219). After each attempt, the system checks to see if the attempt was successful and a message was left (step 221). When the system successfully reaches an automated answering device or when the call is answered by a live person, the system plays the recorded message and any other default messages as required by the institution (step 229),”; verifying an identity of the external party [Para. 74]; and playing back the message for the external party [Para. 74].
Regarding claim 19, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches wherein the verifying includes receiving a personal identification number from the external party [fig. 3 step 303].
Regarding claim 20, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches wherein the verifying includes performing voice verification on the external party [Para. 26 “Another control used by current institution telephone systems is the use of certain aspects of biometric recognition for the identification of users or inmates (i.e., the calling party). It is highly beneficial for communication systems in penal institutions to incorporate biometrics as an additional security device. Biometric recognition is commonly available in a number of fields. For example, biometrics recognition has found a number of security uses, including common usage, in credit card systems and building security systems. Biometric information includes fingerprints, hand geometry, voiceprints,”].
Claims 10, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559) further in view of MYER et al. (Pub. No. US 20010044297) and further in view of Sullhan et al. (Pub. No. US 20090147937).
Regarding claims 10, 11 and 16, Kerry in view Hodges further in view of MAYER does not teach wherein the control platform determines that the subscriber is unavailable based on the inmate schedules and availability.
Sullhan teaches wherein the control platform determines that the subscriber (inmate) is unavailable based on the inmate schedules and availability [Para. 64].
 It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry in view of Hodge further in view of MYER the ability to determine inmates availability based on a schedule/calendar as taught by Sullhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559) further in view of MYER et al. (Pub. No. US 20010044297) and further in view of Reding et al. (Pub. No. US 20050053221).
Regarding claim 12, Kerry in view Hodges further in view of MEYR does not teach the control platform notifies the inmate of the voice message via an SMS text message sent to the telephone instrument.
Reding teaches the control platform notifies the inmate of the voice message via an SMS text message sent to the telephone instrument [Para. 107, and 115].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry in view of Hodge further in view of MYER the ability to send voicemail notification via SMS as taught by Reding since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666